FEDERAL INSURANCE COMPANY Endorsement No.: 7 Bond Number: NAME OF ASSURED: BROWN ADVISORY FUNDS DELETE AN ENDORSEMENT It is agreed that this Bond is amended by deleting Endorsement Number(s) 3 in its entirety. This Endorsement applies to loss discovered after 12:01 a.m. on October 31, 2014. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: November 17, 2014 ICAP Bond Form 17-02-5647 (Ed. 11-03) FEDERAL INSURANCE COMPANY Endorsement No: 8 Bond Number: NAME OF ASSURED: BROWN ADVISORY FUNDS NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: BROWN ADVISORY - SOMERSET EMERGING MARKETS FUND F/K/A BROWN ADVISORY EMERGING MARKETS FUND BROWN ADVISORY EQUITY INCOME FUND BROWN ADVISORY FLEXIBLE EQUITY FUND F/K/A BROWN ADVISORY FLEXIBLE VALUE FUND BROWN ADVISORY GROWTH EQUITY FUND BROWN ADVSORY INTERMEDIATE INCOME FUND BROWN ADVISORY MARYLAND BOND FUND BROWN ADVISORY OPPORTUNITY FUND BROWN ADVISORY SMALL-CAP FUNDAMENTAL VALUE FUND BROWN ADVISORY SMALL-CAP GROWTH FUND BROWN ADVISORY STRATEGIC BOND FUND F/K/A BROWN ADVISORY TACTICAL BOND FUND BROWN ADVISORY TAX EXEMPT BOND FUND BROWN ADVISORY VALUE EQUITY FUND BROWN ADVISORY SUSTAINABLE GROWTH FUND F/K/A BROWN ADVISORY WINSLOW STRATEGIC EUROPEAN EQUITY FUND BROWN ADVISORY - WMC STRATEGIC EUROPEAN EQUITY FUND F/K/A BROWN ADVISORY STRATEGIC EUROPEAN EQUITY FUND BROWN ADVISORY MORTGAGE SECURITIES FUND BROWN ADVISORY - WMC JAPAN ALPHA OPPORTUNITIES FUND BROWN ADVISORY TOTAL RETURN FUND BROWN ADVISORY MULTI-STRATEGY FUND BROWN ADVISORY EMERGING MARKETS SMALL-CAP FUND This Endorsement applies to loss discovered after 12:01 a.m. on October 31, 2014. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. Date: November 17, 2014 ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1
